 In the Matterof SIMPSONMANUFACTURING COMPANY, INC.andUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,C. I. O.Case No. R-56,04. -Decided July 00, 1943Messrs. Isador KahnandWilliam F. Little,of Evansville, Ind., forthe Company.Messrs. James PayneandElvis E. Swan,of Evansville, Ind., forthe Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition 1 duly filed by United Electrical, Radio & MachineWorkers of America, C. I. O., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Simpson Manufacturing Company, Inc., Evans-ville, Indiana, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice be-fore Ryburn L. Hackler, Trial Examiner. Said hearing was held atEvansville, Indiana, on June 29 and 30, 1943.The Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.At the hearing the Companymade a motion to strike the Trial Examiner's statement, read intothe record, relating to the showing of representation interest of the iUnion among certain employees of the Company, known as "lead-men."-The Trial Examiner reserved ruling.The motion is herebydenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.1At the hearing the Union amended its petition with respect to the unit.51 N. L. R. B. No. 94.512 SIMPSON MANUFACTURING COMPANY, INC.513Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANY.Simpson Manufacturing Company, Inc. is an Indiana corporationhaving its principal office and place of business in Evansville, Indiana,where it is engaged in machining and processing aluminum andmagnesium forgings and castings under a subcontract with RepublicAviation Corporation.Republic Aviation Corporation has a plantin Indiana which is engaged in the production of aeroplanes and isoperated under a lease arrangement in the ordinary form with theDefense Plant Corporation.Ninety-five percent of the raw materials,including aluminum and magnesium forgings and castings, shippedto that plant is shipped from points outside the State of. Indiana.There they are unpacked and inspected before they are shipped tothat corporation's various subcontractors for processing.Duringthe 5-month period preceding the hearing, the Company received fromRepublic Aviation Corporation in excess of 3,000 aluminum and 2,500magnesium forgings and castings.During the same period, theCompany has processed and delivered to the Republic Aviation Cor-poration, at its Indiana plant, in excess of 1,500 aluminum and 1,000magnesium finished forgings and castings which then become part ofthe aeroplanes manufactured by the Republic Aviation Corporation.Title to the raw and finished forgings and castingsremains at alltimes in the Republic Aviation Corporation, and all machinery usedby the Company is loaned to it by the Republic Aviation Corporation.The Company contends that it is not engaged in commerce withinthe meaning of the National Labor Relations Act.However, in viewof the foregoing, we find that the Company is engaged in commercewithin the meaning of the Act 2II.THEORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organiza-tion admitting to membership employees of the Company.2 SeeMatter of Certain-Teed Products Corporation,48 N. L:R.B. 43; andMatterof United States Cartridge Company,42 N. L. R. B.191, citingN. L. R. B. V. Fa.inbiatt,306 U.S. 601.The fact that the Company never has title to the materials and products is immaterial.N. L it. B.v.Bradford Dyeing Association,310 U S. 318, 326. It is clear that the opera-tions of the Company andRepublic Aviation Corporationtogether constitute commerce.SeeN. L. it. B. v. Sunshine MiningCo.,110 F.(2d) 953(C. C. A. 9),cert. denied 312 U. S.678. 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDiIII.THE QUESTIONCONCERNINGREPRESENTATIONOn May 28, 1943, the Union addressed a letter to the Company noti-fying it that the Union represented a majority of the Company's pro-duction and maintenance employees, and requesting a conference.OnJune 1, 1943, the Company replied stating that it doubted that theUnion represented a majority of its employees, and refused to meetin conference.A statement of the Acting Regional Director, introduced in evidenceat the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all production and maintenance employeesof the Company, including leadmen, watchmen, and production con-trol employees, but excluding the plant superintendent, the assistantsuperintendent, foremen, assistant foremen, clerical and office em-ployees, employees in the engineering department, timekeepers, andfactory clerks constitute an appropriate unit for the purposes of col-lective bargaining.The parties are in disagreement with respect totwo groups of employees: (1) leadmen and (2) watchmen. The Unionwould include these employees, whereas the Company desires theirexclusion.With regard to the employees in the engineering depart-ment, timekeepers, factory clerks, and production 'control employees,the Company takes no position contrary to that of the Union.The Company employs six leadmen, whose duties consist of settingup jobs for the operators, and making trial tests; training and instruct-ing new employees; and preparing progress reports on employees intheir groups.They are paid on an hourly basis, and receive wages thatare 10 to 15 percent higher than those of the production employees.$ The Acting Regional Director reported that the Union submitted 95 application cards,94 of which bore apparently genuine signatures,and 1 bore a printed name. The cardswere dated as follows:1 in February 1943— the remaining in April,May, and June 1943.There a, e between 75 and 100 employees in the unit.No check against any pay `rollwas made.Counsel for the Company argued that the Regional Director's statement had no proba-tive value,that the statement was made in the absence of any representative of the Com-pany; that the Company has no knowledge of the truth of the statements containedtherein ; that the Company has not had the privilege of cross-examination based on thestatements therein appearing.and objected to the introduction of that statement in evidence.The Trial Examiner overruled the objections.We have heretofore affirmed the rulings ofthe Trial Examiner and we find that the Company's contentions are without meritSeeMatter of Intertake Iron Corporation,38 N. L. R. B. 139; andMatter of Atlas PowderCompany,43 N. L R B. 757. SIMPSON MANUFACTURING COMPANY, INC.515The record indicates that they have the authority to recommend hire.discharge, promotion or demotion.We conclude that these employeesare supervisory, and we shall, therefore, exclude them from the unit.There are in the employ of the Company one full-time watchman,and one part-time watchman and maintenance employee. Neither ofthese employees is uniformed or armed, nor do they belong to theauxiliary military police or any other deputized force. They are underthe supervision of the maintenance supervisor and are part of the gen-eral maintenance department.We can find no substantial differencebetween the work of these employees and that of other maintenanceemployees.We shall, therefore, include these employees in the unit.As stated above, the Union desires the inclusion of production con-trol employees, and the Company takes no position to the contrary.The record indicates that there are four stockchasers, one scheduler,and one clerk in this category. It appears, however, that the schedulerand the clerk engage primarily in clerical work, and we shall, there-fore, exclude them from the unit.We shall, however, include the fourstockchasers.-We find that all production and maintenance employees of the Com-pany, including the watchmen and the stockchasers, but excluding theplant superintendent, the assistant superintendent, foremen, assistantforemen, leadmen, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, clericaland office employees, timekeepers, factory clerks, the scheduler andclerk in the production control department, and the employees in theengineering department, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuantto ArticleIII, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,it is herebyDIRECTEDthat, aspartof the investigation to ascertain repre-sentatives for the purposes of collective bargaining with Simpson540612-44-vol 51-34 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDManufacturing Company, Inc., Evansville, Indiana, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit" found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation'or temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by UnitedElectrical, Radio & Machine Workers of America, C. 1. 0., for the pur-poses of collective bargaining.